DETAILED ACTION
Claims 1-22 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-9, 11-14 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes that the outstanding 112 rejection must be resolved as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (CA 2367796 A1) in view of Stewart et al. (US Patent No. 9,542,659) [hereinafter “Stewart”].

As per claim 1, Coates teaches a method for data management, comprising: receiving, by a first computing agent associated with a data furnisher system (Claim interpretation – the instant specification at [0061] gives an example of “data furnishing system”, i.e. a cache, but does not provide a clear definition therefore data furnishing system will be interpreted plainly to mean any component or components that furnishes data), data (Abstract, database server receives and stores data items); identifying, by a second computing agent associated with a data coordinating system (Claim interpretation – a data coordinating system is defined in the instant application at [0036], as a system that tracks data and users that interact with that data like a database system – it will be interpreted to mean any system that manages data and has user information, i.e. accounts with usernames/passwords), a person to whom the received data relates (Page 2, a data subject that is related to the data items is identified by the database system); identifying, by the second computing agent associated with the data coordinating system, a third computing agent associated with a system for the identified person (Fig. 1, computing agent for the data subject would be his/her PC or browser);  see also Page 7 lines 20-25 which is displayed to the user); receiving, by the third computing agent associated with the system for the identified person, an indication that the received data is verified (Page 2, lines 18-20, wrapper is attached to data item and sent to user, wrapper includes various indications including a field that indicates when the data was last verified by the data subject see Page 4 lines 1-3) see also (Page 8, lines 5-10, In the other direction, the agent of the data subject, i.e. browser, notifies the system that the data subject has viewed the data item which is taken by the system as an indication that the data item is verified as correct0; storing, by the second computing agent associated with the data coordinating system, an indication the received data is verified (Abstract, field indicating when and by whom the data was last verified/updated); and communicating to the first computing agent associated with the data furnisher system an indication that the received data is verified (Page 7, lines 10-22, first computing agent associated with the “furnisher” can be interpreted to be the consensus server/data controller which sends and receives the various indications stored in the wrapper with the data items).
Coates does not explicitly teach storing, by the first computing agent, the received data and an indication that the received data is unverified (even though a blank field for date of correctness could technically be interpreted as such see Page 7, lines 15-17). Stewart teaches storing, by the first computing agent, the received data and an 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Coates with teachings of Stewart, storing, by the first computing agent, the received data and an indication that the received data is unverified, to provide accurate updates and encourage quicker review which provides for a more robust system.  The combination of Coates and Beck would be further facilitated since both are information/data stored in a database structure and designed to manage reviews and corrections of said information/data.
	
As per claim 3, the combination of Coates and Stewart teaches the method of claim 1, wherein communicating an indication that the received data is available for review comprises communicating the received data (Coates; Page 2, data item is passed with the wrapper to users for viewing wherein the wrapper contains a field indicating whether the data item can be viewed by other users, i.e. users other than the data subject).

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 1.  Accordingly, this claim is rejected under the same rationale.

Claims 2, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coates and Stewart in view of Wong (US PGPUB No. 2018/0075117).

As per claim 2, the combination of Coates and Stewart teaches the method of claim 1.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Coates and Stewart with teachings of Wong, wherein the received data comprises a reference to a location of data stored on the data furnisher system, to securely send a request for verification or authentication without including sensitive data.

As per claim 4, the combination of Coates and Stewart teaches the method of claim 1 wherein communicating an indication data is available for review see above rejection.
The combination of Coates and Stewart does not explicitly teach communicating an indication that the received data is available for review comprises communicating a reference to a location of the received data.  Wong teaches communicating an indication that the received data is available for review comprises communicating a reference to a location of the received data ([0041], sending a reference to the raw data which is stored in the analysis database).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Coates and Stewart with teachings of Wong, communicating an indication that the received data is available for review comprises communicating a reference to a 

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 4.  Accordingly, this claim is rejected under the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coates and Stewart in view of Tomlinson et al. (US PGPUB No. 2015/0365361) [hereinafter “Tomlinson”].

As per claim 10, the combination of Coates and Stewart teaches the method of claim 1.
The combination of Coates and Stewart does not explicitly teach encrypting the received data with a public key associated with the system for the identified person. Tomlinson teaches encrypting the received data with a public key associated with the system for the identified person ([0036], though in a different context, Tomlinson teaches using a sender’s public key to encrypt data to ensure that sender has possession of private key).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Coates and Stewart with teachings of Tomlinson, encrypting the received data with a public key associated with the system for the identified person, to ensure that the sender has possession of the private key or that only the person in possession of the private key can decrypt the data.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1 and 15 under 35 U.S.C. 112 have been fully considered and are persuasive. The rejections are hereby withdrawn.

Applicant’s arguments with respect to rejection of claims 1-4, 10, 15 and 16 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

To further prosecution, Examiner is open to conducting an after-final interview to discuss amendments that overcome the current rejection and/or place the application in condition for allowance including incorporating the indicated allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Circlaeys et al. (US PGPUB No. 2018/0349416) and Wo et al. (US PGPUB No. 2016/0112538) both describe verifying unverified requests to access data including database queries. Haeberle et al. (US PGPUB No. 2008/0126110) discloses a data verification system with status fields. Venkateswaran et al. (An Electronic System for Document Verification, September 20, 2011, IP.COM, IPCOM000211098D, pages 1-9) also discloses a file/document verification system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 2, 2021